Mr. Chief Justice McBride
delivered the following dissenting opinion:
It is an old saying that “hard cases make bad law,” and in this case I think the enactment by the legislature of a foolish and unnecessary statute has created a hardship which has led the court into an erroneous construction of Article XI, Section 2, of our Constitution, as now amended. The section is as follows:
“Corporations may be formed under general laws, but shall not be created by the legislative assembly by special laws. The legislative assembly shall not enact, amend, or repeal any charter or act of incorporation for any municipality, city, or town. The legal voters of every city and town are hereby granted power to enact and amend their municipal charter, subject to the Constitution and criminal laws of the State of Oregon, and the exclusive power to license, regulate, control, or to suppress or prohibit, the sale of intoxicating liquors therein is vested in such municipality; but such municipality shall within its limits be subject to the provisions of the local option law of the State of Oregon.”
The intent of this section was to put an end to the theretofore prevalent practice of legislative intermeddling with particular city charters by acts special in their nature and not infrequently against the wish of a majority of the voters of the municipality. The language employed seems to me clearly to indicate a purpose to prohibit special and local legislation affecting city charters. It provides that the legislature shall “not enact, amend, or repeal any charter or act of incorporation of any municipality, city, or town” — using the singular number, whereas if it had been the intent to prohibit general legislation affecting all towns and *585cities the plural would naturally have been employed. The act in question is a statute prohibiting a certain rate of speed by automobiles, and providing a penalty for its violation. This under the ruling in Portland v. Erickson, 39 Or. 1 (62 Pac. 753), and Baxter v. State, 49 Or. 353 (88 Pac. 677, 89 Pac. 369), makes the act in question a criminal statute, and therefore within the power of the legislature to enact in any event. Emergencies have arisen, and may arise again, in which it is desirable that general legislation to enable towns, cities, and ports to carry on the purposes of their organization should be speedily passed without the delay incident to the adoption of a measure by the initiative, and I hesitate to assent to a ruling by this court that in the end may result in much inconvenience to the various municipalities of the state. While deprecating-legislative intermeddling with the local affairs of towns and cities in the manner the act in question has done, I consider it, not a question of power, but of public policy, which can and, no doubt will, be corrected at the next session of the legislature soon to meet.
The judgment should be affirmed.